DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

1.	The Election filed September 13, 2022, in response to the Office Action of March 14, 2022, is acknowledged and has been entered. Applicants elected without traverse Group I, claim 1, drawn to a method of identifying and/or obtaining a cell line-derived cancer stem cell. Applicants added new claims 88-99. Claims 1 and 88-98 are drawn to Group I, however, newly presented claim 99 is drawn to a distinct invention and is restricted and withdrawn from examination for the reasons below. 

2.	Claim 99, is drawn to a separate and distinct invention of a cell line-derived cancer stem cell isolated and/or purified by the method of claim 95, classified in C12N 5/0606.
Elected Group I and the invention of claim 99 are independent or distinct, each from the other because:
The elected Group I and new claim 99 are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case the cancer stem cell line product of claim 99 can be made and established by isolation from a primary tumor or by transfecting with cancer stem cell genes.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: (a) the inventions have acquired a separate status in the art in view of their different classification; (b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter; (c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); (d) the prior art applicable to one invention would not likely be applicable to another invention; (e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.

3.	Claims 1 and 88-99 are pending. Claim 99 has been withdrawn from further consideration by the examiner under 35 CFR 1.142(b) as being drawn to a non-elected invention. Claims 1 and 88-98 are currently under prosecution.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


4.	Claim(s) 1, 88-96, and 98 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by US Patent Application Publication 2002/0102244, Sorrentino et al, published August 2002.
Sorrentino et al teach a method of identifying and/or obtaining a cell line-derived cancer stem cell and a method of producing antibodies which selectively bind to BCRP (also known as BCRP1 and ABCG2) comprising:
(a) providing 3T3 cell line (mouse fibroblast cell line) transduced to express cancer stem cell marker gene BCRP (3T3-BCRP cells);
(b) determining the presence of BCRP gene in the 3T3 cell line and isolating/purifying the 3T3-BCRP cells by:
i) expulsion of fluorescent dye (Hoescht 33342 dye) and flow cytometry or FACS; and
ii) Western blot using antibodies against BCRP protein;
(c) immunizing mice with the 3T3-BCRP cells;
(d) producing antibodies against the 3T3-BCRP cells;
(d) providing human breast cancer cell line MCF-7 transduced to express stem cell marker BCRP;
(e) isolating supernatants from hybridoma clones that showed reactivity to human breast cancer cell line MCF-7 transduced to express BCRP through flow cytometry; wherein anti-BCRP antibodies successfully binding to BRCP expressed by the MCF-7 cells determined and indicated the presence of cancer stem cell marker BCRP in the MCF-7 cultured cancer cell line;
(f) testing the isolated anti-BCRP antibodies for reactivity to endogenously expressed BCRP on human umbilical cord blood;
(g) utilizing the isolated anti-BCRP antibodies to detect and isolate other BCRP-expressing cancer stem cells (or side population, “SP”) ([120-124]; [67]; [74]; [78]; [84-89]; [94]; [51]; Figure 1). Sorrentino et al teach the isolated cancer stem cells can be used for stem cell implantation, cell targets in gene therapy protocols, and therapeutic applications ([88-90]).
Sorrentino et al also teach a method of identifying and/or obtaining a human cell line-derived cancer stem cell comprising:
(a) transducing Soas2 cell line (human osteosarcoma cell line) with BCRP gene;
(b) determining the presence of BCRP gene in the Soas2 cell line by:
i) expulsion of fluorescent Hoescht dye ([117-119]).


5.	Claim(s) 1, 88, 89, and 93-97 are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Kondo et al (PNAS, January 20, 2004, 101:781-786).
Kondo et al teach a method comprising:
(a) providing a population of C6 (rat glioma) cultured cancer cell line cells;
(b) determining the presence of a cancer stem cell marker in the cells by expulsion of fluorescent dye, analyzing the cells by FACS;
(c) isolating the side population (SP) of cancer stem cells;
(d) culturing the SP cells in serum-free medium containing bFGF and PDGF (materials and methods).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

6.	Claims 1, 95, and 97 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over US Patent Application Publication 2002/0102244, Sorrentino et al, published August 2002; in view of Amit et al (Biology of Reproduction, 2004, 70:837-845, published online before Nov. 19, 2003); and FR2843123, Rodriguez et al, published June 2, 2004 (English translation provided).
Sorrentino et al teach a method of detecting and isolating BCRP-expressing cancer cell lines and stem cells from patient samples and utilizing them for therapeutic application, as set forth above. Sorrentino et al provide background of their invention teaching:
 hematopoietic stem cells (HSCs) are capable of differentiating into any cell type of the blood and immune system, whereas brain stem cells can differentiate into the different cell types of the brain. In recent years, therapies for treating degenerative diseases and/or cancer (such as leukemia) have been designed which employ stem cells ([4]). Hematopoietic stem cells are functionally defined based on their capacity for self-renewal divisions, which leads to the continuous generation of new HSCs over the lifetime of an animal, and by their potential for pluripotent hematopoietic differentiation. There are three possible general outcomes for the resulting daughter cells when a hematopoietic stem cell divides: (i) differentiation, (ii) self-renewal, or (iii) apoptosis ([5]). Hematopoietic stem cells can be identified based on their ability to efflux fluorescent dyes that are substrates for P-gp, such as Rhodamine (Rho) 123. One particular approach for purifying stem cells is based on Hoechst dye-staining of bone marrow cells to identify a minor fraction of side population (SP) cells that are highly enriched for repopulating activity. This SP phenotype identifies a primitive subset of stem cells present in multiple mammalian species ([10]). 
The present invention provides methods of identifying and/or purifying stem cells by detecting and/or selecting for cells that express a specific transmembrane efflux pump. More particularly the present invention discloses that BCRP expression is a more specific marker for stem cells than all currently available markers. Such stem cells include hematopoietic stem cells, and side population (SP) stem cells from other organs. The present invention therefore provides methods for isolating primitive stem cells based on the detection of BCRP expression, which as disclosed herein, is a functional determinant for stem cells from a variety of tissues ([13]).
The present invention further provides methods of identifying cells that express BCRP. One such embodiment comprises obtaining a cell sample which contains (or is suspected to contain) stem cells and detecting the expression of BCRP by a cell in the cell sample. A cell is identified as a stem cell if BCRP is expressed by the cell ([14]).
The detection of the expression of BCRP can be performed via its specific pumping activity, i.e., it can remove Hoechst 33342 dye but not Rhodamine 123 dye (see Example 1 below). Preferably detection of the expression of BCRP is performed with an anti-BCRP antibody which binds to BCRP (more preferably the extracellular portion of BCRP). Stem cells can then be identified due to their binding to the anti-BCRP antibody. In one such embodiment the antibody is a polyclonal antibody. In another embodiment the antibody is a monoclonal antibody. Alternatively, the detection of the expression of BCRP is performed via PCR employing a PCR probe derived for a nucleic acid sequence that expresses BCRP (see Example 1) ([15]).
The identification and isolation of stem cells via the methods of the present invention extend beyond hematopoietic stem cells and comprises all stem cells, including but not limited to muscle stem cells, liver stem cells, gastrointestinal stem cells, brain stem cells, and embryonic stem cells. The present invention also provides methods of using these isolated stem cells including the use of muscle stem cells in the treatment of diseases such as muscular dystrophy, degenerative liver disorder, myocardial infarction, Parkinson's disease, degenerative disorders of the brain, and for tissue regeneration/replacement. In addition, the hematopoietic stem cells can be used in bone marrow transplants (e.g., for treatment of leukemia) as well as for ex vivo gene therapy for treatment of blood diseases such as sickle cell anemia and thalassemia ([28]).

Sorrentino et al do not teach culturing isolated stem cells in serum-free medium comprising PDGF and bFGF.
Amit et al teach isolated embryonic stem cells (hES) need to be maintained and cultured in an animal-free culture system, meaning in a serum-free medium to avoid contaminants (abstract; p. 837, col. 1), if stem cells are to be used for cell-based therapies. Amit et al teach the cells need to continue growth in an undifferentiated state on an animal-free culture system, and successfully demonstrate culturing the stem cells in a serum-free medium comprising bFGF (abstract; Materials and Methods; Figure 1; Discussion). Amit et al conclude the most suitable medium for culturing comprised serum-free bFGF (TF and TLF cultures) in which hES cell lines continued to proliferate while retaining normal hES cell features (Discussion, p. 842 and p. 844).
Rodriguez et al also teach utilizing isolated stem cells for therapeutic application and recognize ABCG2 (BCRP) is a stem cell marker (translation p. 7 and p. 8). Rodriguez et al teach known problems associated with maintaining a viable cell culture of adult stem cells, similar to embryonic stem cells (translation p. 1, second paragraph), in an undifferentiated state and teach a solution is culturing the cancer stem cells in media containing PDGF and bFGF (translation p. 2, mid-page to p. 3; p. 5-6).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to culture the isolated stem cells of Sorrentino et al in serum-free medium comprising bFGF and PDGF. One would have been motivated to and have a reasonable expectation of success to given: (1) all of the cited references teach the need to maintain stem cell culture in a undifferentiated state for therapeutic application, (2) Amit et al recognize the problem of using serum medium to culture stem cells that contaminates the cells with animal product, disqualifying the culture for therapeutic application, and Amit et al provide/demonstrate the successful solution of culturing stem cells in serum-free medium comprising bFGF; and (3) Rodriguez et al teach known problems associated with maintaining a viable cell culture of adult stem cells in an undifferentiated state and provide/demonstrate a successful solution of culturing the stem cells in medium containing bFGF and PDGF.

7.	Conclusion: No claim is allowed.

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Laura B Goddard/Primary Examiner, Art Unit 1642